NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
EDDIE HOWARD,
C'laimant-Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respon,dent-Appellee.
2011-7044
Appea1 from the United States Court of Appea1s for
Veterans Claims in case no. 08-3512, Chief Judge Bruce
E. Kaso1d.
0 R D E R
Eddie Howard moves to reinstate his appeal.
On March 9, 2011, the court dismissed HoWard’s ap-
peal for failing to iile his informal brief Howard has
simultaneously filed his brief with his motion for rein-
statement
Acoordingly,
IT ls 0RDERED THAT:

HOWARD V. DVA 2
(1) The motion is granted The court’s 1\/Iarch 9, 2011
order is Vacated, the court’s mandate is recalled and the
appeal is reinstated
(2) The Seoretary of Veterans Affairs should calculate
his brief due date from the date of filing of this order.
FoR THE CoURT
/s/ J an Horbaly
J an Horbaly
Clerk l
_mHAB_L8_Z[l]1_
Date
cc: Eddie Howard
Tara K. Hogan, Esq.
s21
U.S. C0UR`|EEl%E|'pPEALS F6R
THE FEDERAL C!RCUlT
MAR 2 8 2011
1Muonamr
cum